
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.57


ORDER FOR SUPPLIES OR SERVICES

  1. CONTRACT/PURCH. ORDER/ AGREEMENT NO.   2. DELIVERY ORDER/ CALL NO.   3.
DATE OF ORDER/CALL
(YYYYMMMDD)   4. REQ./PURCH. REQUEST NO.   5. PRIORITY   M67854-07-D-5031   0007
      2007 Dec 18   See Schedule       DX-A4
 
6. ISSUED BY
 
CODE
 
M67854
 
7. ADMINISTERED BY (if other than 6)
 
CODE
 
S1103A
 
    MARCORSYSCOM           DCMA ATLANTA       8. DELIVERY FOB   2200 LESTER
STREET
QUANTICO VA 22134-6050       ATTN: KAREN BENNER, 2300 LAKE PARK DRIVE
SUITE 300
SMYNRA GA 30080   ý DESTINATION
o OTHER                           (See Schedule if other)
 
9. CONTRACTOR
 
CODE
 
1EFH8
 
FACILITY
 
10. DELIVER TO FOB POINT BY (Date)
 
11. MARK IF BUSINESS IS       FORCE PROTECTION INDUSTRIES, INC.      
(YYYYMMMDD)
SEE SCHEDULE   ý SMALL
o SMALL
DISADVANTAGED
o WOMEN-OWNED   NAME   DAMON WALSH           12. DISCOUNT TERMS       AND   9801
HIGHWAY 78, #1       Net 30 days           ADDRESS   LADSON SC 29456            
                          13. MAIL INVOICES TO THE ADDRESS IN BLOCK            
      See Item 15           14. SHIP TO   CODE   N65236   15. PAYMENT WILL BE
MADE BY   CODE   HQ0338   RECEIVING OFFICE/SPAWARSYSCEN CHARLESTON   DFAS
COLUMBUS SOUTH ENTITLEMENT OPS
P.O. BOX 182264   MARK ALL PACKAGES   PETE WARD CODE 616PW       COLUMBUS OH
43218-2264   AND PAPERS WITH   09C11 BLDG 3112           IDENTIFICATION   M/F
BROOKS O'STEEN MCHS PROJECT
NORTH CHARLESTON SC 29405-1639               NUMBERS IN BLOCKS
1 AND 2
 
16. TYPE
OF
ORDER
 
DELIVERY/CALL
 
ý This delivery order/call is issued on another Government agency or in
accordance with and subject to terms and conditions of above numbered contract.
      PURCHASE   Reference your quote dated           Furnish the following on
terms specified herein. REF:           ACCEPTANCE. THE CONTRACTOR HEREBY ACCEPTS
THE OFFER REPRESENTED BY THE NUMBERED PURCHASE ORDER AS IT MAY PREVIOUSLY HAVE
BEEN OR IS NOW MODIFIED, SUBJECT TO ALL OF THE TERMS AND CONDITIONS SET FORTH,
AND AGREES TO PERFORM THE SAME.

Force Protection Industries, Inc.            

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

  NAME OF CONTRACTOR   SIGNATURE   TYPED NAME AND TITLE   DATE SIGNED          
  (YYYYMMMDD)

ý If this box is marked, supplier must sign Acceptance and return the following
number of copies: 1

17. ACCOUNTING AND APPROPRIATION DATA/LOCAL USE

See Schedule

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------



18. ITEM NO.   19. SCHEDULE OF SUPPLIES/SERVICES   20. QUANTITY
ORDERED/
ACCEPTED*   21. UNIT   22. UNIT PRICE   23. AMOUNT     SEE SCHEDULE            
    *If quantity accepted by the   24. UNITED STATES OF AMERICA       25. TOTAL
  $377,775,613.00 government is same as quantity   TEL: 540-658-8413   /s/ Lynn
Frazier       26. DIFFERENCES ordered, indicate by X. If different,   EMAIL:
lynn.frazier@usmc.mil             enter actual quantity accepted below quantity
ordered and encircle.   BY: LYNN FRAZIER   CONTRACTING/ORDERING OFFICER    
27a. QUANTITY IN COLUMN 20 HAS BEEN
 
 
 
 
 
 
 
 
 
  o INSPECTED   o RECEIVED   o ACCEPTED, AND CONFORMS TO
THE CONTRACT EXCEPT AS NOTED         b. SIGNATURE OF AUTHORIZED GOVERNMENT
REPRESENTATIVE                
 
 
 
 
 
 


--------------------------------------------------------------------------------

c. DATE                 d. PRINTED NAME AND TITLE OF AUTHORIZED            
(YYYYMMMDD)   GOVERNMENT REPRESENTATIVE e. MAILING ADDRESS OF AUTHORIZED
GOVERNMENT REPRESENTATIVE   28. SHIP NO.   29. DO VOUCHER NO.   30. INITIALS    
f. TELEPHONE NUMBER   g. E-MAIL ADDRESS       o PARTIAL   32. PAID BY   33.
AMOUNT VERIFIED CORRECT FOR             o FINAL             36. I certify this
account is correct and proper for payment       31. PAYMENT       34. CHECK
NUMBER a. DATE   b. SIGNATURE AND TITLE OF CERTIFYING OFFICER   o COMPLETE      
35. BILL OF (YYYYMMMDD)               o PARTIAL       LADING NO.                
o FINAL         37. RECEIVED AT   38. RECEIVED BY   39. DATE RECEIVED   40.
TOTAL CONTAINERS   41. S/R ACCOUNT NO.   42. S/R VOUCHER NO.            
(YYYYMMMDD)                

--------------------------------------------------------------------------------

  DD Form 1155, DEC 2001   PREVIOUS EDITION IS OBSOLETE.        

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

2

--------------------------------------------------------------------------------



        Section B—Supplies or Services and Prices

ITEM NO   SUPPLIES/SERVICES   QUANTITY   UNIT   UNIT PRICE   AMOUNT 0001  
CATEGORY I MRAP Vehicles   178   Each   $[***]   $[***]     FFP                
    In Accordance with SOW and PS.                     FOB: Destination
ACRN:                                                   NET AMT       $[***]    
                 
 
 
STEPLADDER PRICING
 
 
 
 
 
 
 
 
 

 
STEPLADDER NAME
 
ITEM NO
 
FROM QUANTITY
 
TO QUANTITY
 
UNIT PRICE     CLIN 0001 CAT I MRAP   001   1.00   200.00   [***]            
201.00   400.00   [***]             401.00   1,000.00   [***]            
1,001.00   1,500.00   [***]
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0001AA                         CATEGORY I MRAP Vehicles Air Force.
Quantity of 31 × $[***]=$[***].                     FFP                     In
Accordance with SOW and PS.                     FOB: Destination
ACRN: AB                                                   NET AMT              
               
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0001AB                         CATEGORY I MRAP Vehicles Navy. Quantity of
147 × [***] =$[***].                     FFP                     In Accordance
with SOW and PS.                     FOB: Destination
ACRN: AB                                                   NET AMT              
               
ITEM NO 
 
SUPPLIES/SERVICES 
 
QUANTITY 
 
UNIT 
 
UNIT PRICE 
 
AMOUNT  0002       180   Each   $[***]   $[***]     CATEGORY II MRAP Vehicles  
                  FFP                     In Accordance with SOW and PS.        
            FOB: Destination
ACRN:                                                   NET AMT       $[***]    
                 
 
 
STEPLADDER PRICING
 
 
 
 
 
 
 
 
 

 
STEPLADDER NAME
 
ITEM NO
 
FROM QUANTITY
 
TO QUANTITY
 
UNIT PRICE     CLIN 0001 CAT I MRAP   001   1.00   200.00   [***]            
201.00   400.00   [***]

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

3

--------------------------------------------------------------------------------



            401.00   1,000.00   [***]             1,001.00   1,600.00   [***]  
          1,601.00   2,600.00   [***]
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0002AA           Each             CATEGORY II MRAP Vehicles USMC.
Quantity of 81 × $[***]=$[***].                     FFP                     In
Accordance with SOW and PS.                     FOB: Destination
ACRN: AA                                                   NET AMT              
               
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0002AB                         CATEGORY II MRAP Vehicles Navy. Quantity
of 34 × $[***]=$[***]                     FFP                     In Accordance
with SOW and PS.                     FOB: Destination
ACRN: AC                                                   NET AMT              
               
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0002AC                         CATEGORY II MRAP Vehicles Air Force.
Quantity of 25 × $[***]=$[***]                     FFP                     In
Accordance with SOW and PS.                     FOB: Destination
ACRN: AC                                                   NET AMT              
               
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0002AD           Each             CATEGORY II MRAP Vehicles USMC.
Quantity of 40 × $[***]=$[***]                     FFP                     In
Accordance with SOW and PS.                     FOB: Destination
ACRN: AC                

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

4

--------------------------------------------------------------------------------





ITEM NO   SUPPLIES/SERVICES   QUANTITY   UNIT   UNIT PRICE   AMOUNT 0085       8
  Lot   $[***]   $[***]     CAT I PLL, NAVY AND AIR FORCE                    
FFP                     1-Yr Spare parts. 1 per 25 vehicles. See Table A for
list and quantity of Items. A Lot consists of one total amount of Table A.      
              FOB: Destination
ACRN: AB                                                   NET AMT       $[***]
                     
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0086       8   Lot   $[***]   $[***]     CAT II PLL                    
FFP                     1-Yr Spare parts. 1 per 25 vehicles. See Table B for
list and quantity of items. A Lot consists of one total amount of Table B.      
              FOB: Destination
ACRN:                                                   NET AMT       $[***]    
                 
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0086AA                         CAT II PLL USMC, 3 × [***]=[***].        
            FFP                     1-Yr Spare parts. 1 per 25 vehicles. See
Table B for list and quantity of items. A Lot consists of one total amount of
Table B.                     FOB: Destination
ACRN: AA                                               NET AMT                  
               
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0086AB                         CAT II PLL NAVY, 1 × $[***]= $[***].      
              FFP                     1-Yr Spare parts. 1 per 25 vehicles. See
Table B for list and quantity of items. A Lot consists of one total amount of
Table B.                     FOB: Destination
ACRN: AB                     CIN: M9545008RC001190004                          
                        NET AMT                              
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0086AC                         CAT II PLL AIR FORCE, 1 × $[***] = $[***].
                    FFP                     1-Yr Spare parts. 1 per 25 vehicles.
See Table B for list and quantity of items. A Lot consists of one total amount
of Table B.                     FOB: Destination
ACRN: AB                                                   NET AMT              
               

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

5

--------------------------------------------------------------------------------



ITEM NO   SUPPLIES/SERVICES   QUANTITY   UNIT   UNIT PRICE   AMOUNT 0086AD      
                  CAT II PLL NAVY, 1 × $[***] = $[***].                     FFP
                    1-Yr Spare parts. 1 per 25 vehicles. See Table B for list
and quantity of items. A Lot consists of one total amount of Table B.          
          FOB: Destination
ACRN: AB                                                   NET AMT              
               
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0086AE                         CAT II PLL USMC, 2 x $[***] = $[***].    
                FFP                     1-Yr Spare parts. 1 per 25 vehicles. See
Table B for list and quantity of items. A Lot consists of one total amount of
Table B.                     FOB: Destination
ACRN: AA                                                   NET AMT              
               
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0087       8   Lot   $[***]   $[***]     CAT I ASL, NAVY AND AIR FORCE  
                  FFP                     1-Yr Spare parts. 1 per 25 vehicles.
See Table C for list and quantity of items. A Lot consists of one total amount
of Table C.                     FOB: Destination
ACRN: AB                                                   NET AMT       $[***]
                     
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0088       8   Lot   $[***]   $[***]     CAT II ASL                    
FFP                     1-Yr Spare parts. 1 per 25 vehicles. See Table D for
list and quantity of items. A Lot consists of one total amount of Table D.      
              FOB: Destination
ACRN:                                                   NET AMT       $[***]    
                 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

6

--------------------------------------------------------------------------------





ITEM NO   SUPPLIES/SERVICES   QUANTITY   UNIT   UNIT PRICE   AMOUNT 0088AA      
                  CAT II ASL USMC, 3 × $[***] = $[***].                     FFP
                    1-Yr Spare parts. 1 per 25 vehicles. See Table D for list
and quantity of items. A Lot consists of one total amount of Table D.          
          FOB: Destination
ACRN: AA                                                   NET AMT              
               
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0088AB                         CAT II ASL NAVY, 1 × $[***] = $[***].    
                FFP                     1-Yr Spare parts. 1 per 25 vehicles. See
Table D for list and quantity of items. A Lot consists of one total amount of
Table D.                     FOB: Destination
ACRN: AB                                                   NET AMT              
               
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0088AC                         CAT II ASL AIR FORCE, 1 × $[***] = $[***].
                    FFP                     1-Yr Spare parts. 1 per 25 vehicles.
See Table D for list and quantity of items. A Lot consists of one total amount
of Table D.                     FOB: Destination
ACRN: AB                                                   NET AMT              
               
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0088AD                         CAT II ASL NAVY, 1 × $[***] = $[***].    
                FFP                     1-Yr Spare parts. 1 per 25 vehicles. See
Table D for list and quantity of items. A Lot consists of one total amount of
Table D.                     FOB: Destination
ACRN: AB                                                   NET AMT              
               
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0088AE                         CAT II ASL USMC, 2 × $[***] = $[***].    
                FFP                     1-Yr Spare parts. 1 per 25 vehicles. See
Table D for list and quantity of items. A Lot consists of one total amount of
Table D.                     FOB: Destination
ACRN: AA                                                   NET AMT              
               

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

7

--------------------------------------------------------------------------------




ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0093       8   Each   $[***]   $[***]NTE     CAT I Battle Damage Repair
(BDAR), NAVY AND AIR FORCE                     FFP                     See
attached CAT I and CAT II BDAR parts list.                     FOB: Destination
ACRN: AB                                                   NET AMT      
$[***]NTE                      
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0094       8   Each   $[***]   $[***]NTE     CAT II Battle Damage Repair
(BDAR)                     FFP                     See attached CAT I and CAT II
BDAR parts list.                     FOB: Destination
ACRN:                                                   NET AMT       [***]NTE  
                   
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0094AA                         CAT II Battle Damage Repair (BDAR) USMC, 4
× $[***] =$[***].                     FFP                     See attached CAT I
and CAT II BDAR parts list.                     FOB: Destination
ACRN: AA                                                   NET AMT              
               
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0094AB                         CAT II Battle Damage Repair (BDAR) NAVY, 2
× $[***]= $[***].                     FFP                     See attached CAT I
and CAT II BDAR parts list.                     FOB: Destination
ACRN: AB                                                   NET AMT              
               
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0094AC                         CAT II Battle Damage Repair (BDAR) AIR
FORCE, 1 × $[***]=$[***].                     FFP                     See
attached CAT I and CAT II BDAR parts list.                     FOB: Destination
ACRN: AB                                                   NET AMT              
               

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

8

--------------------------------------------------------------------------------





ITEM NO   SUPPLIES/SERVICES   QUANTITY   UNIT   UNIT PRICE   AMOUNT 0094AD      
                  CAT II Battle Damage Repair (BDAR) USMC, 1 × $[***] = $[***].
                    FFP                     See attached CAT I and CAT II BDAR
parts list.                     FOB: Destination
ACRN: AA                
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0095       2   Each   $[***]   $[***] NTE     CAT I Deprocessing Kit,
NAVY AND AIR FORCE                     FFP                     In accordance
with CAT I Deprocessing Kit list.                     FOB: Destination
ACRN: AB                                                   NET AMT      
$[***]NTE                      
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0096       2   Each   $[***]   $[***]NTE     CAT II Deprocessing Kit    
                FFP                     In accordance with CAT II Deprocessing
Kit list.                     FOB: Destination
ACRN:                                                   NET AMT       $[***]NTE
                     
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0096AA                         CAT II Deprocessing Kit USMC, 1 × $[***] =
$[***]                     FFP                     In accordance with CAT II
Deprocessing Kit list.                     FOB: Destination
ACRN: AB                                                   NET AMT              
               
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0096AB                         CAT II Deprocessing Kit NAVY, 1 × $[***] =
$[***].                     FFP                     In accordance with CAT II
Depocessing Kit list.                     FOB: Destination
ACRN: .AB                                                   NET AMT            
                 
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0100       178   EA   $[***]   $[***]NTE     ECP Lighting—CAT I, NAVY AND
AIR FORCE                     In accordance with CDRL A006, Engineering Change
Proposal                     FFP                     FOB: Destination
ACRN: AB                                                   NET AMT       $[***]
NTE                      

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

9

--------------------------------------------------------------------------------




ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0101       180   EA   $[***]   $[***] NTE     ECP Lighting—CAT II        
            In accordance with CDRL A006, Engineering Change Proposal          
          FFP                     FOB: Destination
ACRN:                                                   NET AMT       $[***] NTE
                     
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0101AA                         ECP Lighting—CAT II USMC, 81 × $[***] =
$[***].                     In accordance with CDRL A006, Engineering Change
Proposal                     FFP                     FOB: Destination
ACRN: AA                                                   NET AMT              
               
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0101AB                         ECP Lighting—CAT II NAVY, 34 × $[***] =
$[***].                     In accordance with CDRL A006, Engineering Change
Proposal                     FFP                     FOB: Destination
ACRN: AC                                                   NET AMT              
               
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0101AC                         ECP Lighting—CAT II AIR FORCE, 25 ×
$[***]= $[***].                     In accordance with CDRL A006, Engineering
Change Proposal                     FFP                     FOB: Destination
ACRN: AC                                                   NET AMT              
               
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0101AD                         ECP Lighting—CAT II USMC, 40 × $[***]=
$[***].                     In accordance with CDRL A006, Engineering Change
Proposal                     FFP                     FOB: Destination
ACRN: AC                                                   NET AMT              
               

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

10

--------------------------------------------------------------------------------





ITEM NO   SUPPLIES/SERVICES   QUANTITY   UNIT   UNIT PRICE   AMOUNT 0102       1
  LOT   $[***]   $[***]NTE     ECP Lighting—Nonrecurring CAT I, NAVY AND AIR
FORCE                     FFP                     FOB: Destination
ACRN: AB                                                   NET AMT      
$[***]NTE                      
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0103       1   LOT   $[***]   $[***]NTE     ECP Lighting—Nonrecurring CAT
II
FFP
FOB: Destination
ACRN:                                                   NET AMT       $[***]    
                 
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0103AA                         ECP Lighting—Nonrecurring CAT II USMC, 1 ×
$[***] = $[***].
FFP
FOB: Destination
ACRN: AA                                                   NET AMT              
               
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0103AB                         ECP Lighting—Nonrecurring CAT II NAVY, 1 ×
$[***] = $[***].                     FFP
FOB: Destination
ACRN: AC                                                   NET AMT              
               
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0103AC                         ECP Lighting—Nonrecurring CAT II AIR
FORCE, 1 × $[***] =$[***].                     FFP
FOB: Destination
ACRN: AC                                                   NET AMT              
               
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0103AD                         ECP Lighting—Nonrecurring CAT II USMC, 1 ×
$[***]= $[***].
FFP
FOB: Destination
ACRN: AC                                                   NET AMT              
               

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

11

--------------------------------------------------------------------------------



ITEM NO   SUPPLIES/SERVICES   QUANTITY   UNIT   UNIT PRICE   AMOUNT 0104      
180   EA   $[***]   $[***]NTE     ECP CASEVAC CAT II
In accordance with CDRL A006, Engineering Change Proposal
FFP
FOB: Destination
ACRN:                                                   NET AMT       $[***]NTE
                     
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0104AA                         ECP CASEVAC CAT II USMC, 81 × $[***] =
$[***].
In accordance with CDRL A006, Engineering Change Proposal
FFP
FOB: Destination
ACRN: AA                                                   NET AMT              
               
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0104AB                         ECP CASEVAC CAT II NAVY, 34 × $[***]=
$[***].
In accordance with CDRL A006, Engineering Change Proposal
FFP
FOB: Destination
ACRN: AC                                                   NET AMT              
               
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0104AC                         ECP CASEVAC CAT II AIR FORCE, 25 × $[***]=
$[***].
In accordance with CDRL A006, Engineering Change Proposal
FFP
FOB: Destination
ACRN: AC                                                   NET AMT              
               
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0104AD                         ECP CASEVAC CAT II USMC, 40 × $[***] =
$[***].
In accordance with CDRL A006, Engineering Change Proposal
FFP
FOB: Destination
ACRN: AC                                                   NET AMT              
               

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

12

--------------------------------------------------------------------------------





ITEM NO   SUPPLIES/SERVICES   QUANTITY   UNIT   UNIT PRICE   AMOUNT 0105       1
  LOT       $[***]NTE     ECP CASEVAC—Nonrecurring CAT II
FFP
FOB: Destination
ACRN:                                                   NET AMT       $[***]NTE
                     
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0105AA                         ECP CASEVAC—Nonrecurring CAT II USMC,
1 × $[***] =$[***].
FFP
FOB: Destination
ACRN: AA                                                   NET AMT              
               
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0105AB                         ECP CASEVAC—Nonrecurring CAT II NAVY,
1 × $[***] =$[***].
FFP
FOB: Destination
ACRN: AC                                                   NET AMT              
               
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0105AC                         ECP CASEVAC—Nonrecurring CAT II AIR FORCE,
1 × $[***] =$[***].
FFP
FOB: Destination
ACRN: AB                                                   NET AMT              
               
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0105AD                         ECP CASEVAC—Nonrecurring CAT II USMC,
1 × $[***] =$[***].
FFP
FOB: Destination
ACRN: AC                                                   NET AMT              
               
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0106       178   EA   $[***]   $[***]NTE     ECP Power Receptacle & Back
Up Alarm—CAT I, NAVY
AND AIR FORCE
In accordance with CDRL A006, Engineering Change Proposal
FFP
FOB: Destination
ACRN: AB                                                   NET AMT      
$[***]NTE                      
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0107       180   EA   $[***]   $[***]NTE     ECP Power Receptacle & Back
Up Alarm—CAT II
In accordance with CDRL A006, Engineering Change Proposal
FFP
FOB: Destination
ACRN:                                                   NET AMT       $[***]NTE
                     

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

13

--------------------------------------------------------------------------------



ITEM NO   SUPPLIES/SERVICES   QUANTITY   UNIT   UNIT PRICE   AMOUNT 0107AA      
                  ECP Power Receptacle & Back Up Alarm—CAT II USMC, 81 × $[***]
= $[***].
In accordance with CDRL A006, Engineering Change Proposal
FFP
FOB: Destination
ACRN: AA                                                   NET AMT              
               
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0107AB                         ECP Power Receptacle & Back Up Alarm—CAT
II NAVY, 34 × $[***] = $[***].
In accordance with CDRL A006, Engineering Change Proposal
FFP
FOB: Destination
ACRN: .AC                                                   NET AMT            
                 
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0107AC                         ECP Power Receptacle & Back Up Alarm—CAT
II AIR FORCE, 25 × $[***] = $[***].
In accordance with CDRL A006, Engineering Change Proposal
FFP
FOB: Destination
ACRN: AC                                                   NET AMT              
               
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0107AD                         ECP Power Receptacle & Back Up Alarm—CAT
II USMC,
40 × $[***] = $[***].
In accordance with CDRL A006, Engineering Change Proposal
FFP
FOB: Destination
ACRN: AC                                                   NET AMT              
               
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0108       1   LOT   $[***]   $[***]NTE     ECP Power Receptacle & Back
Up Alarm—Nonrecurring CAT I, NAVY AND AIR FORCE
FFP
FOB: Destination
ACRN: AB                                                   NET AMT      
$[***]NTE                      

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

14

--------------------------------------------------------------------------------





ITEM NO   SUPPLIES/SERVICES   QUANTITY   UNIT   UNIT PRICE   AMOUNT 0109       1
  LOT   $[***]   $[***]NTE     ECP Power Receptacle & Back Up Alarm—Nonrecurring
CAT II
FFP
FOB: Destination
ACRN:                                                   NET AMT       $[***]NTE
                     
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0109AA                         ECP Power Receptacle & Back Up
Alarm—Nonrecurring CAT II
USMC, 1 × $[***] = $[***].
FFP
FOB: Destination
ACRN: AA                                                   NET AMT              
               
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0109AB                         ECP Power Receptacle & Back Up
Alarm—Nonrecurring CAT II NAVY, 1 × $[***] = $[***].
FFP
FOB: Destination
ACRN: AC                                                   NET AMT              
               
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0109AC                         ECP Power Receptacle & Back Up
Alarm—Nonrecurring CAT II AIR FORCE, 1 × $[***] = $[***].
FFP
FOB: Destination
ACRN: AC                                                   NET AMT              
               
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0109AD                         ECP Power Receptacle & Back Up
Alarm—Nonrecurring CAT II USMC, 1 × $[***] = $[***].
FFP
FOB: Destination
ACRN: AC                                                   NET AMT              
               
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0110       178   EA   $[***]   $[***]NTE     ECP Auto Fire Extinguisher
System (AFES)—CAT I,
NAVY AND AIR FORCE
In accordance with CDRL A006, Engineering Change Proposal
FFP
FOB: Destination
ACRN: AB                                                   NET AMT      
$[***]NTE                      

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

15

--------------------------------------------------------------------------------




ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0111       180   EA   $[***]   $[***]NTE     ECP Auto Fire Extinguisher
System (AFES)—CAT II
In accordance with CDRL A006, Engineering Change Proposal
FFP
FOB: Destination
ACRN:                                                   NET AMT       $[***]NTE
                     
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0111AA                         ECP Auto Fire Extinguisher System
(AFES)—CAT II USMC, 81 × $[***] = $[***].
In accordance with CDRL A006, Engineering Change Proposal
FFP
FOB: Destination
ACRN: AA                                                   NET AMT              
               
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0111AB                         ECP Auto Fire Extinguisher System
(AFES)—CAT II NAVY, 34 × $[***] = $[***].
In accordance with CDRL A006, Engineering Change Proposal
FFP
FOB: Destination
ACRN: AC                                                   NET AMT              
               
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0111AC                         ECP Auto Fire Extinguisher System
(AFES)—CAT II AIR FORCE, 25 × $[***] = $[***].
In accordance with CDRL A006, Engineering Change Proposal
FFP
FOB: Destination
ACRN: AC                                                   NET AMT              
               
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0111AD                         ECP Auto Fire Extinguisher System
(AFES)—CAT II USMC, 40 × $[***] = $[***].
In accordance with CDRL A006, Engineering Change Proposal
FFP
FOB: Destination
ACRN: AC                                                   NET AMT              
               

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

16

--------------------------------------------------------------------------------





ITEM NO   SUPPLIES/SERVICES   QUANTITY   UNIT   UNIT PRICE   AMOUNT 0112       1
  LOT   $[***]   $[***]NTE     ECP Auto Fire Extinguisher System
(AFES)—Nonrecurring CAT I, NAVY AND AIR FORCE                     FFP          
          FOB: Destination
ACRN: AB                                                   NET AMT      
$[***]NTE                      
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0113       1   LOT   $[***]   $[***]NTE     ECP Auto Fire Extinguisher
System (AFES)—Nonrecurring CAT II                     FFP                    
FOB: Destination
ACRN:                                                   NET AMT       $[***]NTE
                     
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0113AA                         ECP Auto Fire Extinguisher System
(AFES)—Nonrecurring CAT II USMC, 1 × $[***] = $[***] .                     FFP  
                  FOB: Destination
ACRN: AA                                                   NET AMT              
               
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0113AB                         ECP Auto Fire Extinguisher System
(AFES)—Nonrecurring CAT II NAVY, 1 × $[***] = $[***].                     FFP  
                  FOB: Destination
ACRN: AC                                                   NET AMT              
               
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0113AC                         ECP Auto Fire Extinguisher System
(AFES)—Nonrecurring CAT II AIR FORCE, 1 × $[***]= $[***].                    
FFP                     FOB: Destination
ACRN: AC                                                   NET AMT              
               

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

17

--------------------------------------------------------------------------------




ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0113AD                         ECP Auto Fire Extinguisher System
(AFES)—Nonrecurring CAT II USMC 1 × $[***] = $[***].                     FFP    
                FOB: Destination
ACRN: AC                                                   NET AMT              
               
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0114       178   EA   $[***]   $[***]NTE     ECP Suspension CAT I, NAVY
AND AIR FORCE                     In accordance with CDRL A006, Engineering
Change Proposal                     FFP                     FOB: Destination
ACRN: AB                                                   NET AMT      
$[***]NTE                      
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0115       180   EA   $[***]   $[***]     ECP Suspension CAT II          
          In accordance with CDRL A006, Engineering Change Proposal            
        FFP                     FOB: Destination
ACRN:                                                   NET AMT       $[***]NTE
                     
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0115AA                         ECP Suspension CAT II USMC, 81 × $[***] =
$[***].                     In accordance with CDRL A006, Engineering Change
Proposal                     FFP                     FOB: Destination
ACRN: AA                                                   NET AMT              
               
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0115AB                         ECP Suspension CAT II NAVY, 34 × $[***]=
$[***].                     In accordance with CDRL A006, Engineering Change
Proposal                     FFP                     FOB: Destination
ACRN: AC                                                   NET AMT              
               
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0115AC                         ECP Suspension CAT II AIR FORCE, 25 ×
$[***]= $[***].                     In accordance with CDRL A006, Engineering
Change Proposal                     FFP                     FOB: Destination
ACRN: AC                                                   NET AMT              
               

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

18

--------------------------------------------------------------------------------





ITEM NO   SUPPLIES/SERVICES   QUANTITY   UNIT   UNIT PRICE   AMOUNT 0115AD      
                  ECP Suspension CAT II USMC, 40 × $[***]= $[***].              
      In accordance with CDRL A006, Engineering Change Proposal                
    FFP                     FOB: Destination
ACRN: AC                                                   NET AMT              
               
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0116       1   LOT   $[***]   $[***] NTE     ECP Suspension—Nonrecurring
CAT I, NAVY AND AIR FORCE                     FFP                     FOB:
Destination
ACRN: AB                                                   NET AMT       $[***]
NTE                      
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0117       1   LOT   $[***]   $[***] NTE     ECP Suspension—Nonrecurring
CAT II                     FFP                     FOB: Destination
ACRN:                                                   NET AMT       $[***] NTE
                     
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0117AA                         ECP Suspension—Nonrecurring CAT II USMC, 1
× $[***]=$[***].                     FFP                     FOB: Destination
ACRN: AA                                                   NET AMT              
               
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0117AB   ECP Suspension—Nonrecurring CAT II NAVY, 1 × $[***]=$[***].    
                FFP                     FOB: Destination
ACRN: AC                                                   NET AMT              
               

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

19

--------------------------------------------------------------------------------




ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0117AC                         ECP Suspension—Nonrecurring CAT II AIR
FORCE, 1 × $[***]=$[***].                     FFP                     FOB:
Destination
ACRN: AC                                                   NET AMT              
               
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0117AD                         ECP Suspension—Nonrecurring CAT II USMC, 1
× $[***]=$[***].                     FFP                     FOB: Destination
ACRN: AC                                                   NET AMT              
               
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0118       178   EA   $[***]   $[***]NTE     ECP Fuel Tanks—CAT I, NAVY
AND AIR FORCE                     In accordance with CDRL A006, Engineering
Change Proposal                     FFP                     FOB: Destination
ACRN: AB                                                   NET AMT      
$[***]NTE                      
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0119       180   EA   $[***]   $[***]NTE     ECP Fuel Tanks—CAT II      
              In accordance with CDRL A006, Engineering Change Proposal        
            FFP                     FOB: Destination
ACRN:                                                   NET AMT       $[***]NTE
                     
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0119AA                         ECP Fuel Tanks—CAT II USMC, 81 × $[***] =
[***].                     In accordance with CDRL A006, Engineering Change
Proposal                     FFP                     FOB: Destination
ACRN: AA                                                   NET AMT              
               
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0119AB                         ECP Fuel Tanks—CAT II NAVY, 34 ×
$[***] = $[***].                     In accordance with CDRL A006, Engineering
Change Proposal                     FFP                     FOB: Destination
ACRN: AC                                                   NET AMT              
               

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

20

--------------------------------------------------------------------------------





ITEM NO   SUPPLIES/SERVICES   QUANTITY   UNIT   UNIT PRICE   AMOUNT 0119AC      
                  ECP Fuel Tanks—CAT II AIR FORCE, 25 × $[***] = $[***].        
            In accordance with CDRL A006, Engineering Change Proposal          
          FFP                     FOB: Destination
ACRN: AC                                                   NET AMT              
               
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0119AD                         ECP Fuel Tanks—CAT II USMC, 40 × $[***] =
$[***].                     In accordance with CDRL A006, Engineering Change
Proposal                     FFP                     FOB: Destination
ACRN: AC                                                   NET AMT              
               
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0120       1   LOT   $[***]   $[***]NTE     ECP Fuel Tanks—Nonrecurring
CAT I, NAVY AND AIR FORCE                     FFP                     FOB:
Destination
ACRN: AB                                                   NET AMT      
$[***]NTE                      
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0121       1   LOT   $[***]   $[***]NTE     ECP Fuel Tanks—Nonrecurring
CAT II                     FFP                     FOB: Destination
ACRN:                                                   NET AMT       $[***]NTE
                     
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0121AA                         ECP Fuel Tanks—Nonrecurring CAT II USMC, 1
× $[***] = $[***].                     FFP                     FOB: Destination
ACRN: AA                                                   NET AMT              
               

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

21

--------------------------------------------------------------------------------




ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0121AB                         ECP Fuel Tanks—Nonrecurring CAT II NAVY, 1
× $[***] = $[***].                     FFP                     FOB: Destination
ACRN: AC                                                   NET AMT              
               
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0121AC                         ECP Fuel Tanks—Nonrecurring CAT II AIR
FORCE, 1 × $[***] = $[***].                     FFP                     FOB:
Destination
ACRN: AC                                                   NET AMT              
               
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0121AD                         ECP Fuel Tanks—Nonrecurring CAT II USMC, 1
× $[***] = $[***].                     FFP                     FOB: Destination
ACRN: AC                             NET AMT                              
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0122       178   EA   $[***]   $[***]NTE     ECP Seat and Seat Belts—CAT
I, NAVY AND AIR FORCE                     In accordance with CDRL A006,
Engineering Change Proposal                     FFP                     FOB:
Destination
ACRN: AB                                                   NET AMT      
$[***]NTE                      
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0123       180   EA   $[***]   $[***]NTE     ECP Seat and Seat Belts—CAT
II                     In accordance with CDRL A006, Engineering Change Proposal
                    FFP                     FOB: Destination
ACRN:                                                   NET AMT       $[***]NTE
                     
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0123AA                         ECP Seat and Seat Belts—CAT II USMC, 81 ×
$[***] = [***].                     In accordance with CDRL A006, Engineering
Change Proposal                     FFP                     FOB: Destination
ACRN: AA                                                   NET AMT              
               

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

22

--------------------------------------------------------------------------------





ITEM NO   SUPPLIES/SERVICES   QUANTITY   UNIT   UNIT PRICE   AMOUNT 0123AB   ECP
Seat and Seat Belts—CAT II NAVY, 34 × $[***] = $[***]                     In
accordance with CDRL A006, Engineering Change Proposal                     FFP  
                  FOB: Destination
ACRN: AC                                                   NET AMT              
               
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0123AC                         ECP Seat and Seat Belts—CAT II AIR FORCE,
25 × $[***] = $[***].                     In accordance with CDRL A006,
Engineering Change Proposal                     FFP                     FOB:
Destination
ACRN: AC                                                   NET AMT              
               
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0123AD                         ECP Seat and Seat Belts—CAT II USMC, 40 ×
$[***] = $[***].                     In accordance with CDRL A006, Engineering
Change Proposal                     FFP                     FOB: Destination
ACRN: AC                                                   NET AMT              
               
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0124       1   LOT   $[***]   $[***]NTE     ECP Seat and Seat
Belts—Nonrecurring CAT I, NAVY AND AIR FORCE                     FFP            
        FOB: Destination
ACRN: AB                                                   NET AMT   $[***]    
                     
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0125       1   LOT   $[***]   $[***]NTE     ECP Seat and Seat
Belts—Nonrecurring CAT II                     FFP                     FOB:
Destination
ACRN:                                                   NET AMT       $[***]NTE
                     

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

23

--------------------------------------------------------------------------------




ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0125AA                         ECP Seat and Seat Belts—Nonrecurring CAT
II USMC, 1 × $[***] = $[***].                     FFP                     FOB:
Destination
ACRN: AA                                                   NET AMT              
               
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0125AB                         ECP Seat and Seat Belts—Nonrecurring CAT
II NAVY, 1 × $[***] = $[***].                     FFP                     FOB:
Destination
ACRN: AC                                                   NET AMT              
               
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0125AC                         ECP Seat and Seat Belts—Nonrecurring CAT
II AIR FORCE, 1 × $[***] = $[***].                     FFP                    
FOB: Destination
ACRN: AC                                                   NET AMT              
               
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0125AD                         ECP Seat and Seat Belts—Nonrecurring CAT
II USMC, 1 × $[***] = $[***].                     FFP                     FOB:
Destination
ACRN: AC                                                   NET AMT              
               
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0126       178   EA   $[***]   $[***]NTE     ECP 7 Inch Headroom
Clearance CAT I, NAVY AND AIR FORCE                     In accordance with CDRL
A006, Engineering Change Proposal                     FFP                    
FOB: Destination
ACRN: AB                                                   NET AMT      
$[***]NTE                      
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0127       180   EA   $[***]   $[***]NTE     ECP 7 Inch Headroom
Clearance CAT II                     In accordance with CDRL A0006, Engineering
Change Proposal                     FFP                     FOB: Destination
ACRN:                                                   NET AMT       $[***]NTE
                     

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

24

--------------------------------------------------------------------------------





ITEM NO   SUPPLIES/SERVICES   QUANTITY   UNIT   UNIT PRICE   AMOUNT 0127AA      
                  ECP 7 Inch Headroom Clearance CAT II USMC, 81 × $[***] =
$[***].                     In accordance with CDRL A006, Engineering Change
Proposal                     FFP                     FOB: Destination
ACRN: AA                                                   NET AMT              
               
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0127AB                         ECP 7 Inch Headroom Clearance CAT II NAVY,
34 × $[***] = $[***].                     In accordance with CDRL A006,
Engineering Change Proposal                     FFP                     FOB:
Destination
ACRN: AC                                                   NET AMT              
               
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0127AC                         ECP 7 Inch Headroom Clearance CAT II AIR
FORCE, 25 × $[***] = $[***].                     In accordance with CDRL A006,
Engineering Change Proposal                     FFP                     FOB:
Destination
ACRN: AC                                                   NET AMT              
               
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0127AD                         ECP 7 Inch Headroom Clearance CAT II USMC,
40 × $[***] = $[***].                     In accordance with CDRL A006,
Engineering Change Proposal                     FFP                     FOB:
Destination
ACRN: AC                                                   NET AMT              
               
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0128       1   LOT   $[***]   $[***]NTE     ECP 7 Inch Headroom
Clearance—Nonrecurring CAT I, NAVY AND AIR FORCE                     FFP        
            FOB: Destination
ACRN: AB                                                   NET AMT      
$[***]NTE                      

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

25

--------------------------------------------------------------------------------




ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0129       1   LOT   $[***]   $[***]NTE     ECP 7 Inch Headroom
Clearance—Nonrecurring CAT II                     FFP                     FOB:
Destination
ACRN:                                                   NET AMT       $[***]NTE
                     
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0129AA                         ECP 7 Inch Headroom Clearance—Nonrecurring
CAT II USMC, 1 × $[***] = $[***].                     FFP                    
FOB: Destination
ACRN: AA                                                   NET AMT              
               
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0129AB                         ECP 7 Inch Headroom Clearance—Nonrecurring
CAT II NAVY, 1 × $[***] = $[***].                     FFP                    
FOB: Destination
ACRN: AC                                                   NET AMT              
               
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0129AC                         ECP 7 Inch Headroom Clearance—Nonrecurring
CAT II AIR FORCE, 1 × $[***] = $[***].                     FFP                  
  FOB: Destination
ACRN: AC                                                   NET AMT              
               
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0129AD                         ECP 7 Inch Headroom Clearance—Nonrecurring
CAT II USMC, 1 × $[***] = $[***].                     FFP                    
FOB: Destination
ACRN: AC                                                   NET AMT              
               

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

26

--------------------------------------------------------------------------------





ITEM NO   SUPPLIES/SERVICES   QUANTITY   UNIT   UNIT PRICE   AMOUNT
0130       178   EA   $[***]   $[***]NTE     ECP Alternator Upgrade—CAT I, NAVY
AND AIR FORCE                     In accordance with CDRL A006, Engineering
Change Proposal                     FFP                     FOB: Destination    
                ACRN: AB                                                   NET
AMT       $[***]NTE                      
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0131       180   EA   $[***]   $[***]NTE     ECP Alternator Upgrade—CAT
II                     In accordance with CDRL A006, Engineering Change Proposal
                    FFP                     FOB: Destination
ACRN:                                                   NET AMT       $[***]NTE
                     
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0131AA                         ECP Alternator Upgrade—CAT II USMC, 81 ×
$[***] = [***].                     In accordance with CDRL A006, Engineering
Change Proposal                     FFP                     FOB: Destination    
                ACRN: AA                                                   NET
AMT                              
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0131AB                         ECP Alternator Upgrade—CAT II NAVY, 34 ×
$[***] = $[***].                     In accordance with CDRL A006, Engineering
Change Proposal                     FFP                     FOB: Destination    
                ACRN: AC                                                   NET
AMT                              
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0131AC                         ECP Alternator Upgrade—CAT II AIR FORCE,
25 × $[***] = $[***].                     In accordance with CDRL A006,
Engineering Change Proposal                     FFP                     FOB:
Destination                     ACRN: AC                                        
          NET AMT                              

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

27

--------------------------------------------------------------------------------



ITEM NO   SUPPLIES/SERVICES   QUANTITY   UNIT   UNIT PRICE   AMOUNT 0131AD      
                  ECP Alternator Upgrade—CAT II USMC, 40 × $[***] = $[***].    
                In accordance with CDRL A006, Engineering Change Proposal      
              FFP                     FOB: Destination                     ACRN:
AC                                                   NET AMT                    
         
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0132       1   LOT   $[***]   $[***]NTE     ECP Alternator
Upgrade—Nonrecurring CAT I, NAVY AND AIR FORCE                     FFP          
          FOB: Destination                     ACRN: AB                        
                          NET AMT       $[***]NTE                      
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0133       1   LT   $[***]   $[***]NTE     ECP Alternator
Upgrade—Nonrecurring CAT II                     FFP                     FOB:
Destination                     ACRN:                                          
        NET AMT       $[***]NTE                      
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0133AA                         ECP Alternator Upgrade—Nonrecurring CAT II
USMC, 1 × $[***]= $[***].                     FFP                     FOB:
Destination                     ACRN: AA                                        
          NET AMT                              
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0133AB                         ECP Alternator Upgrade—Nonrecurring CAT II
USMC, 1 × $[***] = $[***].                     FFP                     FOB:
Destination                     ACRN: AC                                        
          NET AMT                              
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0133AC                         ECP Alternator Upgrade—Nonrecurring CAT II
AIR FORCE, 1 × $[***] = $[***].                     FFP                     FOB:
Destination                     ACRN: AC                                        
          NET AMT                              

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

28

--------------------------------------------------------------------------------





ITEM NO   SUPPLIES/SERVICES   QUANTITY   UNIT   UNIT PRICE   AMOUNT 0133AD      
                  ECP Alternator Upgrade—Nonrecurring CAT II USMC, 1 × $[***] =
$[***].                     FFP                     FOB: Destination            
        ACRN: AC                                                   NET AMT      
                       
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0134       180   EA   $[***]   $[***]NTE     ECP "A" Kit—CAT II          
          In accordance with CDRL A006, Engineering Change Proposal            
        FFP                     FOB: Destination                     ACRN:      
                                            NET AMT       $[***]NTE            
         
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0134AA                         ECP "A" Kit—CAT II USMC,
81 × $[***] = [***].                     In accordance with CDRL A006,
Engineering Change Proposal                     FFP                     FOB:
Destination                     ACRN: AA                                        
          NET AMT                              
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0134AB                         ECP "A" Kit—CAT II USMC,
34 × $[***] = $[***].                     In accordance with CDRL A006,
Engineering Change Proposal                     FFP                     FOB:
Destination                     ACRN: AC                                        
          NET AMT                              
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0134AC                         ECP "A" Kit—CAT II AIR FORCE, 25 × $[***]
= $[***].                     In accordance with CDRL A006, Engineering Change
Proposal                     FFP                     FOB: Destination          
          ACRN: AC                                                   NET AMT    
                         

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

29

--------------------------------------------------------------------------------



ITEM NO   SUPPLIES/SERVICES   QUANTITY   UNIT   UNIT PRICE   AMOUNT 0134AD      
                  ECP "A" Kit—CAT II USMC,
40 × $[***] = $[***].                     In accordance with CDRL A006,
Engineering Change Proposal                     FFP                     FOB:
Destination                     ACRN: AC                                        
          NET AMT                              
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0135       1   LOT   $[***]   $[***]NTE     ECP "A" Kit—Nonrecurring CAT
II                     In accordance with CDRL A006, Engineering Change Proposal
                    FFP                     FOB: Destination                    
ACRN:                                                   NET AMT       $[***]NTE
                     
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0135AA                         ECP "A" Kit—Nonrecurring CAT II USMC, 1 ×
$[***] = $[***].                     In accordance with CDRL A006, Engineering
Change Proposal                     FFP                     FOB: Destination    
                ACRN: AA                                                   NET
AMT                              
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0135AB                         ECP "A" Kit—Nonrecurring CAT II USMC, 1 ×
$[***] = $[***].                     In accordance with CDRL A006, Engineering
Change Proposal                     FFP                     FOB: Destination    
                ACRN: AC                                                   NET
AMT                              
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0135AC                         ECP "A" Kit—Nonrecurring CAT II AIR FORCE,
1 × $[***] = $[***].                     In accordance with CDRL A006,
Engineering Change Proposal                     FFP                     FOB:
Destination                     ACRN: AC                                        
          NET AMT                              

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

30

--------------------------------------------------------------------------------





ITEM NO   SUPPLIES/SERVICES   QUANTITY   UNIT   UNIT PRICE   AMOUNT 0135AD      
                  ECP "A" Kit—Nonrecurring CAT II USMC, 1 × $[***] = $[***].    
                In accordance with CDRL A006, Engineering Change Proposal      
              FFP                     FOB: Destination                     ACRN:
AC                                                   NET AMT                    
         
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0136       180   EA   $[***]   $[***]NTE     ECP Survivability Exterior
Ballistic EFP Kit—CAT II                     In accordance with CDRL A006,
Engineering Change Proposal                     FFP                     FOB:
Destination                     ACRN:                                          
        NET AMT       $[***]NTE                      
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0136AA                         ECP Survivability Exterior Ballistic EFP
Kit—CAT II USMC,
81 × $[***] = $[***].                     In accordance with CDRL A006,
Engineering Change Proposal                     FFP                     FOB:
Destination                     ACRN: AA                                        
          NET AMT       $[***]                      
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0136AB                         ECP Survivability Exterior Ballistic EFP
Kit—CAT II NAVY,
34 × $[***] = $[***].                     In accordance with CDRL A006,
Engineering Change Proposal                     FFP                     FOB:
Destination                     ACRN: AC                                        
          NET AMT       $[***]                      
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0136AC                         ECP Survivability Exterior Ballistic EFP
Kit—CAT II AIR FORCE,
25 × $[***] = $[***].                     In accordance with CDRL A006,
Engineering Change Proposal                     FFP                     FOB:
Destination                     ACRN: AC                                        
          NET AMT       $[***]                      

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

31

--------------------------------------------------------------------------------




ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0136AD                         ECP Survivability Exterior Ballistic EFP
Kit—CAT II USMC,
40 × $[***] = $[***].                     In accordance with CDRL A006,
Engineering Change Proposal                     FFP                     FOB:
Destination                     ACRN: AC                                        
          NET AMT       $[***]                      
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0137       1   LOT   $[***]   $[***]NTE     ECP Survivability Exterior
Ballistic EFP Kit Nonrecurring—CAT II                     FFP                  
  FOB: Destination                     ACRN:                                    
              NET AMT       $[***]NTE                      
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0137AA                         ECP Survivability Exterior Ballistic EFP
Kit Nonrecurring—CAT II USMC, 1 × $[***] = $[***].                     FFP      
              FOB: Destination                     ACRN: AA                    
                              NET AMT                              
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0137AB                         ECP Survivability Exterior Ballistic EFP
Kit Nonrecurring—CAT II NAVY, 1 × $[***] = $[***].                     FFP      
              FOB: Destination                     ACRN: AC                    
                              NET AMT                              
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0137AC                         ECP Survivability Exterior Ballistic EFP
Kit Nonrecurring—CAT II AIR FORCE, 1 × $[***] = $[***].                     FFP
                    FOB: Destination                     ACRN: AC              
                                    NET AMT                              
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0137AD                         ECP Survivability Exterior Ballistic EFP
Kit Nonrecurring—CAT II USMC, 1 × $[***] = $[***].                     FFP      
              FOB: Destination                     ACRN: AC                    
                              NET AMT                              

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

32

--------------------------------------------------------------------------------



Section E—Inspection and Acceptance

INSPECTION AND ACCEPTANCE TERMS

Supplies/services will be inspected/accepted at:

CLIN   INSPECT AT   INSPECT BY   ACCEPT AT   ACCEPT BY 0001   Origin  
Government   Origin   Government 0002   Origin   Government   Origin  
Government 0085   Origin   Government   Origin   Government 0086   Origin  
Government   Origin   Government 0087   Origin   Government   Origin  
Government 0088   Origin   Government   Origin   Government 0089   Origin  
Government   Origin   Government 0090   Origin   Government   Origin  
Government 0091   Origin   Government   Origin   Government 0092   Origin  
Government   Origin   Government 0093   Origin   Government   Origin  
Government 0094   Origin   Government   Origin   Government 0095   Origin  
Government   Origin   Government 0096   Origin   Government   Origin  
Government 0097   Origin   Government   Origin   Government 0098   Origin  
Government   Origin   Government 0099   Origin   Government   Origin  
Government 0100   Origin   Government   Origin   Government 0101   Origin  
Government   Origin   Government 0102   Origin   Government   Origin  
Government 0103   Origin   Government   Origin   Government 0104   Origin  
Government   Origin   Government 0105   Origin   Government   Origin  
Government 0106   Origin   Government   Origin   Government 0107   Origin  
Government   Origin   Government 0108   Origin   Government   Origin  
Government 0109   Origin   Government   Origin   Government 0110   Origin  
Government   Origin   Government 0111   Origin   Government   Origin  
Government 0112   Origin   Government   Origin   Government 0113   Origin  
Government   Origin   Government 0114   Origin   Government   Origin  
Government 0115   Origin   Government   Origin   Government 0116   Origin  
Government   Origin   Government 0117   Origin   Government   Origin  
Government 0118   Origin   Government   Origin   Government 0119   Origin  
Government   Origin   Government 0120   Origin   Government   Origin  
Government 0121   Origin   Government   Origin   Government 0122   Origin  
Government   Origin   Government 0123   Origin   Government   Origin  
Government 0124   Origin   Government   Origin   Government 0125   Origin  
Government   Origin   Government 0126   Origin   Government   Origin  
Government 0127   Origin   Government   Origin   Government 0128   Origin  
Government   Origin   Government 0129   Origin   Government   Origin  
Government 0130   Origin   Government   Origin   Government

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

33

--------------------------------------------------------------------------------



0131   Origin   Government   Origin   Government 0132   Origin   Government  
Origin   Government 0133   Origin   Government   Origin   Government 0134  
Origin   Government   Origin   Government 0135   Origin   Government   Origin  
Government 0136   Origin   Government   Origin   Government 0137   Origin  
Government   Origin   Government

Section F—Deliveries or Performance

DELIVERY INFORMATION

JUNE   6 June 08   13 June 08   20 June 08   27 June 08   TOTAL CAT I   12   18
  22   28   80 CAT II   12   18   23   29   82

 


JULY   4 July 08   11 July 08   18 July 08   25 July 08   TOTAL CAT I   14   22
  27   35   98 CAT II   14   22   27   35   98

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

34

--------------------------------------------------------------------------------





CLIN
  DELIVERY DATE   QUANTITY   SHIP TO ADDRESS   UIC   0001   6-JUN-08     12  
RECEIVING OFFICE/SPAWARSYSCEN
CHARLESTON
PETE WARD CODE 616PW
09C11 BLDG 3112
M/F BROOKS O'STEEN MCHS PROJECT
NORTH CHARLESTON SC 29405-1639
843-218-4876
FOB: Destination     N65236   0001   13-JUN-08     18   (SAME AS PREVIOUS
LOCATION)
FOB: Destination     N65236   0001   20-JUN-08     22   (SAME AS PREVIOUS
LOCATION)
FOB: Destination     N65236   0001   27-JUN-08     28   (SAME AS PREVIOUS
LOCATION)
FOB: Destination     N65236   0001   4-JUL-08     14   (SAME AS PREVIOUS
LOCATION)
FOB: Destination     N65236   0001   11-JUL-08     22   (SAME AS PREVIOUS
LOCATION)
FOB: Destination     N65236   0001   18-JUL-08     27   (SAME AS PREVIOUS
LOCATION)
FOB: Destination     N65236   0001   25-JUL-08     35   (SAME AS PREVIOUS
LOCATION)
FOB: Destination     N65236   0002   6-JUN-08     12   RECEIVING
OFFICE/SPAWARSYSCEN
CHARLESTON
PETE WARD CODE 616PW
09C11 BLDG 3112
M/F BROOKS O'STEEN MCHS PROJECT
NORTH CHARLESTON SC 29405-1639
843-218-4876
FOB: Destination     N65236   0002   13-JUN-08     18   (SAME AS PREVIOUS
LOCATION)
FOB: Destination     N65236   0002   20-JUN-08     23   (SAME AS PREVIOUS
LOCATION)
FOB: Destination     N65236   0002   27-JUN-08     29   (SAME AS PREVIOUS
LOCATION)
FOB: Destination     N65236   0002   4-JUL-08     14   (SAME AS PREVIOUS
LOCATION)
FOB: Destination     N65236  

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

35

--------------------------------------------------------------------------------



CLIN
  DELIVERY DATE   QUANTITY   SHIP TO ADDRESS   UIC   0002   11-JUL-08     22  
(SAME AS PREVIOUS LOCATION)
FOB: Destination     N65236   0002   18-JUL-08     27   (SAME AS PREVIOUS
LOCATION)
FOB: Destination     N65236   0002   25-JUL-08     35   (SAME AS PREVIOUS
LOCATION)
FOB: Destination     N65236   00085   15-JUL-2008     8   RECEIVING
OFFICE/SPAWARSYSCEN
CHARLESTON
PETE WARD CODE 616PW
09C11 BLDG 3112
M/F BROOKS O'STEEN MCHS PROJECT
NORTH CHARLESTON SC 29405-1639
843-218-4876
FOB: Destination     N65236   0086   15-JUL-2008     8   (SAME AS PREVIOUS
LOCATION)
FOB: Destination     N65236   0087   15-JUL-2008     8   (SAME AS PREVIOUS
LOCATION)
FOB: Destination     N65236   0088   15-JUL-2008     8   (SAME AS PREVIOUS
LOCATION)
FOB: Destination     N65236   0093   15-JUL-2008     8   (SAME AS PREVIOUS
LOCATION)
FOB: Destination     N65236   0094   15-JUL-2008     8   (SAME AS PREVIOUS
LOCATION)
FOB: Destination     N65236   0095   15-JUL-2008     2   RECEIVING
OFFICE/SPAWARSYSCEN
CHARLESTON
PETE WARD CODE 616PW
2921 AVE B NORTH BLDG 1639
NORTH CHARLESTON, SC 29405-1639        
 
 
 
 
 
 
 
MARK FOR: USMC TMO-EAST
OIF M/F MMX160
AL TAQQADUM AB
HABBANYIYAH IQ
 
 
N65236
  0096   15-JUL-2008     2   (SAME AS PREVIOUS LOCATION)
FOB: Destination     N65236   0100   INCLUDED IN VEHICLE     178   RECEIVING
OFFICE/SPAWARSYSCEN
CHARLESTON
PETE WARD CODE 616PW
09C11 BLDG 3112
M/F BROOKS O'STEEN MCHS PROJECT
NORTH CHARLESTON SC 29405-1639
843-218-4876
FOB: Destination     N65236  

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

36

--------------------------------------------------------------------------------





CLIN
  DELIVERY DATE   QUANTITY   SHIP TO ADDRESS   UIC   0101   INCLUDED IN VEHICLE
    180   (SAME AS PREVIOUS LOCATION)
FOB: Destination     N65236   0102         1   (SAME AS PREVIOUS LOCATION)
FOB: Destination     N65236   0103         1   (SAME AS PREVIOUS LOCATION)
FOB: Destination     N65236   0104   INCLUDED IN VEHICLE     180   (SAME AS
PREVIOUS LOCATION)
FOB: Destination     N65236   0105         1   (SAME AS PREVIOUS LOCATION)
FOB: Destination     N65236   0106   INCLUDED IN VEHICLE     178   (SAME AS
PREVIOUS LOCATION)
FOB: Destination     N65236   0107   INCLUDED IN VEHICLE     180   (SAME AS
PREVIOUS LOCATION)
FOB: Destination     N65236   0108         1   (SAME AS PREVIOUS LOCATION)
FOB: Destination     N65236   0109         1   (SAME AS PREVIOUS LOCATION)
FOB: Destination     N65236   0110   INCLUDED IN VEHICLE     178   (SAME AS
PREVIOUS LOCATION)
FOB: Destination     N65236   0111   INCLUDED IN VEHICLE     180   (SAME AS
PREVIOUS LOCATION)
FOB: Destination     N65236   0112         1   (SAME AS PREVIOUS LOCATION)
FOB: Destination     N65236   0113         1   (SAME AS PREVIOUS LOCATION)
FOB: Destination     N65236   0114   INCLUDED IN VEHICLE     178   (SAME AS
PREVIOUS LOCATION)
FOB: Destination     N65236   0115   INCLUDED IN VEHICLE     180   (SAME AS
PREVIOUS LOCATION)
FOB: Destination     N65236   0116         1   (SAME AS PREVIOUS LOCATION)
FOB: Destination     N65236   0117         1   (SAME AS PREVIOUS LOCATION)
FOB: Destination     N65236   0118   INCLUDED IN VEHICLE     178   (SAME AS
PREVIOUS LOCATION)
FOB: Destination     N65236  

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

37

--------------------------------------------------------------------------------



CLIN
  DELIVERY DATE   QUANTITY   SHIP TO ADDRESS   UIC   0119   INCLUDED IN VEHICLE
    180   (SAME AS PREVIOUS LOCATION)
FOB: Destination     N65236   0120         1   (SAME AS PREVIOUS LOCATION)
FOB: Destination     N65236   0121         1   (SAME AS PREVIOUS LOCATION)
FOB: Destination     N65236   0122   INCLUDED IN VEHICLE     178   (SAME AS
PREVIOUS LOCATION)
FOB: Destination     N65236   0123   INCLUDED IN VEHICLE     180   (SAME AS
PREVIOUS LOCATION)
FOB: Destination     N65236   0124         1   (SAME AS PREVIOUS LOCATION)
FOB: Destination     N65236   0125         1   (SAME AS PREVIOUS LOCATION)
FOB: Destination     N65236   0126   INCLUDED IN VEHICLE     178   (SAME AS
PREVIOUS LOCATION)
FOB: Destination     N65236   0127   INCLUDED IN VEHICLE     180   (SAME AS
PREVIOUS LOCATION)
FOB: Destination     N65236   0128         1   (SAME AS PREVIOUS LOCATION)
FOB: Destination     N65236   0129         1   (SAME AS PREVIOUS LOCATION)
FOB: Destination     N65236   0130   INCLUDED IN VEHICLE     178   (SAME AS
PREVIOUS LOCATION)
FOB: Destination     N65236   0131   INCLUDED IN VEHICLE     180   (SAME AS
PREVIOUS LOCATION)
FOB: Destination     N65236   0132         1   (SAME AS PREVIOUS LOCATION)
FOB: Destination     N65236   0133         1   (SAME AS PREVIOUS LOCATION)
FOB: Destination     N65236   0134   INCLUDED IN VEHICLE     180   (SAME AS
PREVIOUS LOCATION)
FOB: Destination     N65236   0135         1   (SAME AS PREVIOUS LOCATION)
FOB: Destination     N65236   0136   INCLUDED IN VEHICLE     180   (SAME AS
PREVIOUS LOCATION)
FOB: Destination     N65236   0137         1   (SAME AS PREVIOUS LOCATION)
FOB: Destination     N65236  

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

38

--------------------------------------------------------------------------------



Section G—Contract Administration Data

ACCOUNTING AND APPROPRIATION DATA

AA: 17811096520 310 67854 067443 2D 6520C5
COST CODE: 08RC8609415P5
AMOUNT: $106,759,011.88
CIN M9545008RC860940001: $46,199,484.00
CIN M9545008RC860940002: $49,550,894.88
CIN M9545008RC860940003: $900,560.00
CIN M9545008RC860940004: $8,150,620.00
CIN M9545008RC860940005: $1,957,450.00


AB: 2182035 MRAP 310 67854 067443 2D 2035MR
COST CODE: 08RC0011915US
AMOUNT: $153,988,358.00
CIN M9545008RC001190001: $15,826,740.00
CIN M9545008RC001190002: $7,157,153.00
CIN M9545008RC001190003: $3,843,522.00
CIN M9545008RC001190004: $75,049,380.00
CIN M9545008RC001190005: $33,938,756.00
CIN M9545008RC001190006: $11,549,097.00
CIN M9545008RC001190007: $2,210,992.00
CIN M9545008RC001190008: $4,412,718.00


AC: 2182035 MRAP 310 67854 067443 2D 2035MR
COST CODE: 08RC0011715US
AMOUNT: $117,028,244.52
CIN M9545008RC001170001: $56,466,036.00
CIN M9545008RC001170002: $60,562,208.52


SECTION I—CONTRACT CLAUSES


The following have been added by full text:


52.216-24    LIMITATION OF GOVERNMENT LIABILITY (APR 1984)

(a)In performing this contract, the Contractor is not authorized to make
expenditures or incur obligations exceeding $77,063,934.26 dollars.

(b)The maximum amount for which the Government shall be liable if this contract
is terminated is $77,063,934.26 dollars.

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

39

--------------------------------------------------------------------------------



(End of clause)

252.217-7027 CONTRACT DEFINITIZATION (OCT 1998)

(a)A fixed price Indefinite Delivery/Indefinite Quantity modification is
contemplated. The Contractor agrees to begin promptly negotiating with the
Contracting Officer the terms of a definitive contract that will include (1) all
clauses required by the Federal Acquisition Regulation (FAR) on the date of
execution of the undefinitized contract action, (2) all clauses required by law
on the date of execution of the definitive contract action, and (3) any other
mutually agreeable clauses, terms, and conditions. The Contractor agrees to
submit a firm price proposal and cost or pricing data supporting its proposal.

(b)The schedule for definitizing this contract is as follows (insert target date
for definitization of the contract action and dates for submission of proposal,
beginning of negotiations, and, if appropriate, submission of the make-or-buy
and subcontracting plans and cost or pricing data).


EVENT   DATE

ECPs and ROMs received

  29 November–3 December 2007

Technical Evaluations Received

  3 December 2007

Bilateral Modification Awards

  18 December 2007

Baseline Definitization Proposals Received

  18 January 2008

DCAA Audits Received

  4 March 2008

Pre-Negotiations Clearances Approved

  11 March 2008

Negotiations Complete

  18 March 2008

Post Negotiation Clearances Approved

  25 March 2008

Definitize Contract Modifications Executed

  1 April 2008

(c)If agreement on a definitive contract action to supersede this undefinitized
contract action is not reached by the target date in paragraph (b) of this
clause, or within any extension of it granted by the Contracting Officer, the
Contracting Officer may, with the approval of the head of the contracting
activity, determine a reasonable price or fee in accordance with subpart 15.4
and part 31 of the FAR, subject to Contractor appeal as provided in the Disputes
clause. In any event, the Contractor shall proceed with completion of the
contract, subject only to the Limitation of Government Liability clause.

(1)After the Contracting Officer's determination of price or fee, the contract
shall be governed by—

(i)All clauses required by the FAR on the date of execution of this
undefinitized contract action for either fixed-price or cost-reimbursement
contracts, as determined by the Contracting Officer under this paragraph (c);

(ii)All clauses required by law as of the date of the Contracting Officer's
determination; and

(iii)Any other clauses, terms, and conditions mutually agreed upon.

(2)To the extent consistent with paragraph (c)(1) of this clause, all clauses,
terms, and conditions included in this undefinitized contract action shall
continue in effect, except those that by their nature apply only to an
undefinitized contract action.

(d)The definitive contract resulting from this undefinitized contract action
will include a negotiated firm-fixed-price delivery order modification in no
event to exceed $154,127,868.52.

(End of clause)

(End of Summary of Changes)

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

40

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.57

